SIMPSON, Justice.
The defendant appeals from a proceeding instituted by the State on relation of Honorable George C. Johnson as Solicitor of the 8th Judicial Circuit, and Honorable Ralph E. Tate, Solicitor of the Morgan County Court of Morgan County, wherein a decree of condemnation of the appellant’s automobile was rendered by the Circuit Court in Equity of Morgan County. A threshold question must dispose of the appeal. The State has filed a motion to dismiss the appeal because (1) The assignments of error were not served on the Attorney General who represents the State in this appellate proceeding, and (2) The brief of appellant was not filed in this Court within 30 days after the transcript of the record had been filed. Both points are well taken.
It is essential that the Attorney General be served with a copy of the assignments of error when the State is a party on appeal. Rule 1, Revised Rules of the Supreme Court, Code 1940, Tit. 7 Appendix; Thompson v. State ex rel. Borders, 268 Ala. 483, 107 So.2d 890, and cases cited.
 Likewise, in all civil appeals, the appellant must file the briefs with the clerk of the appellate court within 30 days after the transcript of the record has been filed and upon failure to so file, the appeal must be dismissed or the case affirmed. Rule 12, Revised Rules of the Supreme Court; Ex parte N.A.A.C.P. (N.A.A.C.P. v. Jones), 268 Ala. 504, 109 So.2d 140; Tipton v. Tipton, 267 Ala. 64, 100 So.2d 14; Phalen v. Fort, 266 Ala. 213, 95 So.2d 401; Mil*270ler v. Wood, 265 Ala. 698, 90 So.2d 927; Gamble v. Lapsley, 265 Ala. 695, 90 So.2d 926.
Appeal dismissed.
LIVINGSTON, C. J., and GOODWYN and COLEMAN, JJ., concur.